Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 1 of 31 PageID #:6




                    Exhibit A
7/12/2021       Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 2 of 31 PageID #:7
               https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=2021-L-006039&SearchType=0&Database=2&case_no=&PLtype=1&…




                                     Case Information Summary for Case Number
                                                   2021-L-006039

                                                                                     Case Type: OTHER
              Filing Date: 06/11/2021
                                                                                     PERSONAL INJURY
              Division: Law Division                                                 District: First Municipal
              Ad Damnum: $50000.00                                                   Calendar: H
                                                        Party Information

              Plaintiff(s)                                                           Attorney(s)
              STANTON MAURICE                                                        RUBEN & KRESS
                                                                                     77 W WASHINGTON ST S
                                                                                     CHICAGO IL, 60602
                                                                                     (312) 201-9640
              Defendant(s)        Defendant Date of Service                          Attorney(s)
              OTIS ELEVATOR
              COMPANY, A
              UNITED TECHNOLOGIES
              CORPO

                                                           Case Activity

              Activity Date: 06/11/2021                                           Participant: STANTON      MAURICE
                                    OTHER PERSONAL INJURY COMPLAINT FILED
                          Court Fee: 388.00
                                                                               Attorney: RUBEN & KRESS
               Ad Damnum Amount: 50000.00


              Activity Date: 06/11/2021                                           Participant: STANTON      MAURICE
                                          SUMMONS ISSUED AND RETURNABLE
               Ad Damnum Amount: 50000.00                                      Attorney: RUBEN & KRESS


              Activity Date: 06/22/2021                               Participant: OTIS   ELEVATOR COMPANY, A
                            SUMMONS SERVED - CORPORATION/COMPANY/BUSINESS
                             Date: 06/17/2021                                 Microfilm: LD000000000


                                                                                                         Back to Top
https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=2021-L-006039&SearchType=0&Database=2&case_no=&PLtype=1&sname=&CD…   1/2
7/12/2021       Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 3 of 31 PageID #:8
               https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=2021-L-006039&SearchType=0&Database=2&case_no=&PLtype=1&…



                      Please note: Neither the Circuit Court of Cook County nor the Clerk of the
                  Circuit Court of Cook County warrants the accuracy, completeness, or the currency
                   of this data. This data is not an official record of the Court or the Clerk and may
                                      not be represented as an official court record.

                   If data does not appear in a specific field, we likely do not have the responsive data
                                                  in our master database.




https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=2021-L-006039&SearchType=0&Database=2&case_no=&PLtype=1&sname=&CD…   2/2
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 4 of 31 PageID #:9
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 5 of 31 PageID #:10
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 6 of 31 PageID #:11
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 7 of 31 PageID #:12
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 8 of 31 PageID #:13
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 9 of 31 PageID #:14
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 10 of 31 PageID #:15
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 11 of 31 PageID #:16
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 12 of 31 PageID #:17
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 13 of 31 PageID #:18
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 14 of 31 PageID #:19
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 15 of 31 PageID #:20
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 16 of 31 PageID #:21
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 17 of 31 PageID #:22
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 18 of 31 PageID #:23
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 19 of 31 PageID #:24
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 20 of 31 PageID #:25
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 21 of 31 PageID #:26
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 22 of 31 PageID #:27
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 23 of 31 PageID #:28
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 24 of 31 PageID #:29
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 25 of 31 PageID #:30
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 26 of 31 PageID #:31
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 27 of 31 PageID #:32
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 28 of 31 PageID #:33
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 29 of 31 PageID #:34
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 30 of 31 PageID #:35
Case: 1:21-cv-03776 Document #: 1-1 Filed: 07/15/21 Page 31 of 31 PageID #:36
